985 So. 2d 50 (2008)
Jonathan David BEAUDRY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-641.
District Court of Appeal of Florida, Fourth District.
June 11, 2008.
Rehearing Denied July 23, 2008.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
*51 PER CURIAM.
Affirmed. See Parker v. State, 973 So. 2d 1167 (Fla. 1st DCA 2007).
STEVENSON, GROSS and MAY, JJ., concur.